Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The following is a FINAL Office action in reply to the Amendments and Arguments received on February 16, 2022.

Status of Claims

Claim 1 has been amended.
Claims 18-20 have been cancelled.
Claims 1-17 are currently pending and have been examined. 



Response to Amendment
Examiner acknowledges receipt of the request for interview. Examiner contacted Boris A Matvenko to request an interview on May 25, 2022.











	
	
	
	
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claims 1-17 are drawn to methods (i.e., a process). As such, claims 1-17 are drawn to one of the statutory categories of invention (Step 1: YES).

Step 2A - Prong One:
In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.

Claim 1 recites/describes the following steps:
storing, a plurality of predetermined relationships between one or more receiving conditions of transmissions of audio streams and one or more personal characterisations of a user
transmitting a first transmission comprising the audio content stream; 
obtaining and storing metadata indicating, one or more receiving conditions of the first transmission, wherein the obtained metadata is either generated based on the first transmission or received from the [user]; 
comparing the one or more receiving conditions received from the receiving device with the plurality of predetermined relationships, wherein the one or more receiving conditions are represented as vectors, to establish one or more personal characterisations of the user of the first receiving device. 


Furthermore, these amended steps, under its broadest reasonable interpretation, encompass mathematical relationships. These limitations therefore fall within the “mathematical concepts” subject matter grouping of abstract ideas.

 Furthermore, these amended steps, under its broadest reasonable interpretation, encompass a human manually (e.g., in their mind, or using paper and pen) associating relationships and establishing a personal characteristic of a user (i.e., one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions), but for the recitation of generic computer components. If one or more claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of generic computer components, then it falls within the "mental processes" subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A - Prong One: YES).

Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An ''additional element" is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase "integration into a practical application" is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of:
" receiving device” 
 “first device”
“Bluetooth connection”
“headphones”
“audio content stream”
“a vectoral representation”
wherein the one or more receiving conditions indicate a condition in which the transmissions were received by a receiving device (Claim 1)

The requirement to execute the claimed steps/functions " receiving device” and  First device” and “Bluetooth connection” and “headphones” and “audio content stream” and “a vectoral representation” is equivalent to adding the words ''apply it'' on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on producing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 

The recited additional element(s) of “wherein the one or more receiving conditions indicate a condition in which the transmissions were received by a receiving device " simply append insignificant extra solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). The term "extra-solution activity" is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) are deemed "extra-solution" because storing of the data is insignificant data gathering required in any implementation of the abstract idea (data is inherently required to be "stored", at least temporarily, for it to be used). Determining an identity is insignificant post-solution activity that would be required in any implementation of the abstract idea as well. It is therefore evident that these limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).

Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology based problem.

Dependent claims 2-17 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-17 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim). 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A -Prong two: NO).

Step 2B:
In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An “inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).

As discussed above in "Step 2A - Prong 2", the requirement to execute the claimed steps/functions" receiving device” and  First device” and “Bluetooth connection” and “headphones” and “audio content stream” and “a vectoral representation” is equivalent to adding the words "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as "significantly more" (see MPEP 2106.05 (f)).

As discussed above in “Step 2A - Prong 2”, the recited additional element(s) of " receiving device” and  First device” and “Bluetooth connection” and “headphones” and “audio content stream” and “a vectoral representation”  serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more5' (see MPEP 2106.05(g, h)).

As discussed above in "Step 2A - Prong 2", the recited additional element(s) of  “wherein the one or more receiving conditions indicate a condition in which the transmissions were received by a receiving device " simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising. These limitations therefore do not qualify as "significantly more'' (see MPEP 2106.5(d)).This conclusion is based on a factual determination. 

Additionally, the determination that associating/storing data in a database is well understood, routine, and conventional is supported by the Versata Dev. Group, Inc. F. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir, 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93), and MPEP 2106.05(d) (II), which note the well-understood, routine, conventional nature of associating/storing data in a database. 

Furthermore, the determination that receiving data/messages over a network is well understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com. Inc., 788 F.3d 1359, 1363. 115 USPQ2d 1090, 1093 (Fed Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106 (d) (II), which note the well understood, routine, conventional nature of receiving data/messages over a network.

Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity), and appended with well-understood, routine and conventional activities previously known to the industry.

Dependent claims 2-17 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-17 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
Response to Arguments
Applicant’s arguments with respect to the rejection under 35 USC 103 have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant's arguments with respect to the rejection under 35 USC 101 have been fully considered but they are not persuasive. 

Applicant Argues: Claim 1 does not fall within the enumerated abstract groupings specified by the USPTO in the 2019 guidance. Additionally, under prong two, claim 1 is integrated into a practical  application.
	
Examiner respectfully disagrees. The amended claims remain directed to a mathematical relationship and a mental process. But for the recitation of generic computer components, a user could see a person in a  camping store (receiving condition-location) and determine that it is a person with a profession or interest in being an outdoor enthusiast (personal characteristic- interests). Amended language the focuses on a vectoral representation further engrains the claim into a mathematical relationship grouping.
	
	
Applicant Argues: No aspect of human behavior is analyzed by the current subject matter. In contrast, the
only data gathered in amended claim 1 pertains to the "metadata indicating one or more receiving conditions of the first transmission, wherein the obtained metadata is either generated based on the first transmission or received from the receiving device". This is clearly unrelated to human sentiment because it is an aspect of the transmission, and not the user or indeed a user's interaction with the transmission. For example, the present application's specification (see, e.g., page 6, lines 23-25) provides that "[e Examples of receiving conditions include the time of day at which the transmission was received, or the radio station that it was received from". Further, amended claim 1 clarifies that the receiving condition is a technical aspect of a transmission, and not an aspect of human behavior: "the one or more receiving condition indicates a condition in which the transmission was received by a receiving device".

Examiner has reviewed the amended claim language and agrees. However the claims still fall within the enumerated grouping of metal process and mathematical relationship.

Applicant Argues: Claim 1 embodies at least one practical application of the invention as the features of
amended claim 1 discussed above recite "additional elements" beyond the alleged judicial exception.

Examiner respectfully disagrees. The claim recites two additional elements: storing predetermined relationships and obtaining  receiving condition information, and that a generic receiving device performs the determining an offer step. The storing and obtaining step is recited at a high level of generality (i.e., as a general means of gathering data for use in the obtaining step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The receiving device that performs the obtaining step is also recited at a high level of generality, and merely automates the obtaining step. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the receiving device). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (the receiving device). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.

	
Applicant Argues: In contrast, the scope of amended claim 1 relates to a process of gathering and analyzing metadata pertaining to audio stream transmissions in order to establish characterizations of a user receiving those transmissions. In that regard, the data obtained is technical in nature because it pertains to transmissions of audio content streams, and the data obtained does not pertain to human sentiment analysis because metadata of an audio transmission is clearly devoid of any personal characterizations.

Examiner respectfully disagrees. The amendments are more descriptive of the data than technical. Data gathering is insignificant post solution activity and does not transform the claim into eligible subject matter.


Applicant Argues: Specifically, the present application's specification describes that it is generally not possible to provide targeted advertisements to users who stream audio, because audio streaming does not require a webpage. In the absence of a webpage, "cookie-based identification cannot be used reliably" (see, e.g., Specification, page 1, line 24). This presents a technical problem, namely: how to identify user characterizations without access to, or availability of, user identification data or a user's streaming history. Consequently, the current subject matter recites a process directed towards solving the technical problem of identifying user characterizations using metadata exclusively associated with a transmission (i.e., the time of transmission, the type of receiving device, and the like).

In combination, the steps disclose a sequence of operations that include storing data, receiving data, retrieving stored data in response to the received data and making a likely characterization (spec paragraph [0056]). The only arguable inventive aspect of this set of steps is the particulars of the information processed. Apart from such particulars as is known of those of ordinary skill , the claimed combination of operations amounts to a generic, routine and conventional sequence of generic, routine and conventional operations of a computer system. Further the combination of operations automates a mental process that could be performed by a “human analog.” For example, a human being could watch a user enter a jewelry store like “Claire’s ®”  and based on a predetermined relationship that states a location Claire’s is usually indicative of particular shopper ” establish one or more personal characterizations of the user of the first receiving device (in this example a “teen girl). Automation of a mental process has been held insufficient to add significantly more to an abstract idea (see July 2015 Update at pp, 7, 11, note 24 discussing Benson, Bancorp, and Cybersourse). For that additional reason, in combination, the claimed operations of the computer system fail to add significantly more to the abstract idea.

None of the claims (independent or dependent) effects an improvement to another technology or technical field; nor does any of the claims amount to an improvement to the function of a receiving device.

Accordingly, Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.

Applicant Argues: It is respectfully submitted that the ordered combination of elements of Claim 1 transforms the nature of the claim into a patent-eligible application. See, Alice, at 2355. An "inventive concept" may arise in one or more of the individual claim elements or in the ordered combination of the limitations. Id (emphasis added). In BASCOM Global Internet v. AT*T Mobility, LLC, No. 15-1763 (Fed. Cir. June 27, 2016), the Federal Circuit held that "[t]he inventive concept inquiry requires more than just recognizing that each claim element, by itself, was known in the art . ... 

Examiner respectfully disagrees.  Examiner notes that the fact pattern present in the Bascom v. AT&T case is entirely different than the fact pattern of the instant application, and thus cannot be relied upon as a prima facie basis for patent eligibility simply because Applicant purports their invention is has an ordered combination of elements that transforms the claims into patent eligible subject matter. 

Moreover, the Examiner notes the following excerpt from Bascom (pages 12 and 14-17 of Opinion): 
“We agree with the district court that filtering content is an abstract idea because it is a longstanding, well-known method of organizing human behavior, similar to concepts previously found to be abstract. See Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367 (Fed. Cir. 2015) (holding that "tracking financial transactions to determine whether they exceed a pre-set spending limit (i.e., budgeting)" is an abstract idea that "is not meaningfully different from the ideas found to be abstract in other cases...involving methods of organizing human activity"); see also Content Extraction, 776 F.3d at 1347 (finding that "1) collecting data, 2) recognizing certain data within the collected data set, and 3) storing that recognized data in a memory" was an abstract idea because "data collection, recognition, and storage is undisputedly well-known" and "humans have always performed these functions"); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350 (Fed. Cir. 2014) (finding that "a process of organizing information through mathematical correlations" is an abstract idea). An abstract idea on "an Internet computer network" or on a generic computer is still an abstract idea. See Intellectual Ventures I, 792 F.3d at 1368 n.2 (collecting cases). 
“We agree with the district court that the limitations of the claims, taken individually, recite generic computer, network and Internet components, none of which is inventive by itself[…]However, we disagree with the district court's analysis of the ordered combination of limitations[…] the claims may be read to “improve[] an existing technological process.” Id. at 2358 (discussing the claims in Diehr, 450 U.S. 175).”

Based on the decision detailed above, it is clear that the claims in Bascom were deemed eligible exclusively on the fact that the claimed solution was the combination of elements, and it was how those elements were all used together in combination relative to the state of the prior art as of the filing date that sufficiently moved the claims beyond an abstract idea itself or merely applying the abstract idea (i.e. filtering content) on a computer. 

Furthermore, any general allegation of patent eligibility because the instant claims may contain individual elements present in Bascom (e.g.. filtering, profile, ISP server) would be non-persuasive and insufficient to constitute eligible subject matter, as the Court was clear the individual elements were routine and conventional and thus not inventive, and it was the combination of those elements that was the deciding factor on eligibility. 

Moreover, it is clear from the Bascom decision that the apparent improvement was not merely directed to the abstract idea itself (i.e. filtering content), but to the actual technology. However, such an improvement is not readily apparent in the instant case. In fact, the instant application does not parallel the fact patterns in Bascom at all, and more importantly Applicant has failed to provide evidence on how the instant claims, and particularly the combination of the instant claimed elements, provide an improvement or solution to an existing technological process that can be considered some more than routine or conventional. 

Finally, generally speaking as it relates to Bascom, the Examiner notes that the ‘606 Patent of Bascom was directed towards technological processes of the late 1990's, and while the "inventive concept" was deemed patent eligible based on improving existing technological processes (as of the filing date), such an old and established improvement could now very well be considered routine and conventional relative to the current state of the art. Therefore, even if the instant case had an improvement paralleling that of Bascom (which the Examiner does not concede), the instant claims could still be deemed ineligible.

Applicant Argues: The Examiner has failed to consider the most recent USPTO memorandum dated April 19, 2018, from Robert W. Bahr ("April 19, 2018 Memo"). In the April 19, 2018 Memo, Mr. Bahr explains that the precedential Federal Circuit decision of Berkheimer held that whether "something is well-understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination."

The Examiner respectfully notes that the guidance followed, as mandated by The Office is the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Applicant Argues: The specification paragraphs cited by the Examiner do not indicate that the combination of the elements recited in claim 1 are well-understood, routine or conventional. No publication demonstrates that these are well-understood, routine, or conventional. Further, the Examiner has not taken any Official Notice to that regard. Thus, the functionalities recited in claim 1 and performed by the structural components recited therein are clearly not well-understood, routine, or conventional and the Office Action fails to meet its burden under Step 2B and MPEP § 2106.

Examiner respectfully disagrees. First, the claims fail at the first step, as the claims represent an abstract idea. The analysis continues to the next step to find eligible subject matter that transforms the claims. The claims do not transform the claims. The claims are similar to elements that the courts have recognized a well understood, routine and conventional activity at least in the following section of the MPEP 2106.05 (d): Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
	
	
	
	
	
	
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681                                                                                                                                                                                                        
/SAM REFAI/Primary Examiner, Art Unit 3681